601 So. 2d 1334 (1992)
STATE of Florida, Petitioner,
v.
HARBOUR ISLAND, INC., Respondent.
HILLSBOROUGH COUNTY, a political subdivision of the State of Florida, Petitioner,
v.
HARBOUR ISLAND, INC., Respondent.
Nos. 92-00514, 92-00522.
District Court of Appeal of Florida, Second District.
July 10, 1992.
*1335 Robert A. Butterworth, Atty. Gen., Michael A. Gross and Joseph H. Wiser, Asst. Attys. Gen., Tallahassee, for the State of Florida.
Marvin E. Barkin, Richard M. Hanchett and Dinita L. James of Trenam, Simmons, Kemker, Scharf, Barkin, Frye & O'Neill, P.A., Tampa, for Hillsborough County.
William B. Taylor, IV and Mary L. Taylor of Macfarlane, Ferguson, Allison & Kelly, Tampa, for Harbour Island, Inc.
PER CURIAM.
These are consolidated petitions for writs of certiorari to review an order denying the petitioners' motion to stay the state court action pending the disposition of a prior action involving the same subject matter in federal court. We grant the petitions.
The respondent filed suit against the petitioners in federal court seeking to recover costs allegedly incurred to clean up environmental contamination on a parcel of property previously owned by petitioner Hillsborough County. Approximately fifteen months later, the respondent filed action against the petitioners in state court over the same subject and conduct alleged in the federal case. While the two cases are not identical, the disposition of the federal case will resolve many of the issues raised in the state action.
It is well established that when a previously filed federal action is pending between the same parties on the same issues, a subsequently filed state court action ordinarily should be stayed until the determination of the federal action. See Wade v. Clower, 94 Fla. 817, 114 So. 548 (1927); Schwartz v. DeLoach, 453 So. 2d 454 (Fla. 2d DCA 1984). While there may be circumstances under which the denial of the stay would be warranted, none were presented to the trial court. See generally ITT-Community Development Corp. v. Halifax Paving, Inc., 350 So. 2d 116 (Fla. 1st DCA 1977), cert. denied, 359 So. 2d 1215 (Fla. 1978) (unlikelihood of early disposition of the federal case may warrant denial of a stay request.)
Accordingly, we grant the petitions, quash the order denying the stay and direct the circuit court to stay the action pending disposition of the federal action.
SCHOONOVER, A.C.J., HALL and BLUE, JJ., concur.